DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims / Response to Amendment
	The response filed on 08/18/2022 has been entered. Claim(s) 1-11 remain pending and have been examined below.
	
Response to Arguments
Applicant’s arguments, see page 5, filed 08/18/2022, with respect to the rejection(s) of claim(s) 1-11 under Iravani in view of Sun have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakamura (US PGPUB No. 2017/0057051) in view of Lahiri et al (US Patent No. 8,106,651). For this reason as second non-final office action has been issued to afford the Applicant an opportunity to fully respond.

Claim Interpretation
	The Office notes that the term “polygonal” in claim 9, is interpreted to mean “a plane figure with at least three straight lines and angles”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8 (Original), the term “pillar-like” is indefinite because the term “like” is a term of degree. Where does infringement begin and end with the term “like”? is it a pillar which is defined as “a firm upright support, column, or shaft” and how much can a pillar deviate to be considered un-pillar-like? For purposes of examination the Office will interpret the term “pillar-like” to be interpreted to be “pillar”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US PGPUB No. 2017/0057051) in view of Lahiri et al (US Patent No. 8,106,651), hereinafter referred to as Nakamura and Lahiri, respectively.
	Regarding claim 1 (previously presented), Nakamura discloses in figure 18b, an eddy current detection device (fig 1, 50) capable of being disposed near a polishing target on which a conductive film is formed (fig 1, 50 is within 100 and near W which has a conductive film), the eddy current detection device comprising:  
	an eddy current sensor (50) comprising: 
		a core section (60); 
		an exciting coil (62) disposed in the core section (62 is on 60) and configured to form an eddy current in the conductive film (par [0139]); and 
		a detection coil (63) disposed in the core section (63 is on 60) and configured to detect the eddy current formed in the conductive film (par [0139]).
	Nakamura does not explicitly disclose a plurality of eddy current sensors, the plurality of eddy current sensors being disposed next to each other, the plurality of eddy current sensors being separate from each other, and wherein the plurality of core sections comprised in the plurality of eddy current sensors are separate from each other.
	Lahiri teaches an eddy current detection device capable of being disposed near a polishing target on which a conductive film is formed (fig 3B, showing an eddy current detection device 300 in a polishing station 200), the eddy current detection device comprising: 
	a plurality of eddy current sensors (col 7, lines 20-24, 300a, 300b, and 300c), the plurality of eddy current sensors being disposed next to each other (fig 3B, showing 300a, 300b, and 300c being next to each other), the plurality of eddy current sensors being separate from each other (fig 3B, showing the eddy current sensors 300a-c as being distinct components).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura with the teachings of Lahiri to incorporate multiple eddy current sensors being separate from each other because when monitoring the thickness of the conductive layer, it is useful to have a measurement system that accurately measures the thickness, where the accuracy of the system comes from a plurality of measurement points so that the measurement can correlate accurately to a desired model (col 1, lines 12-20 and 30-36, summarized). Furthermore, per MPEP 2144.04(VI)(B), it has been held that the duplication of parts is obvious over the prior art. Where in the instant case to have the eddy current sensor is only a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants' invention.
	Regarding the cores of the eddy current sensors being separate from each other, when Nakamura is modified with Lahiri to incorporate a plurality of eddy current sensors which are duplicated, Nakamura as modified further discloses that the plurality of core sections (61A) comprised in the plurality of eddy current sensors (300a-c) are separate from each other (since each sensor is distinct and each sensor comprises a core, 61A, each core is therefore district and that each core is separate from each other).
	Regarding claim 3 (Original), Nakamura as modified further discloses the eddy current detection device according to claim 1, wherein in at least one eddy current sensor of the plurality of eddy current sensors (50), the core section (61) comprises: a bottom surface portion (fig 19, 61 has an inside bottom surface); a magnetic center portion (par [0140], 61b is a magnetic core) provided at a center of the bottom surface portion (fig 19, 61b is in the center of 61); and a circumferential portion (fig 19, 61 has an open circumferential portion around 61b) provided on a circumference of the bottom surface portion (fig 19, 61c is on the circumference of 61), and wherein the exciting coil and the detection coil are disposed at the magnetic center portion (62 and 63 are disposed on 61b).
	Regarding claim 4 (Original), Nakamura as modified further discloses the eddy current detection device according to claim 3, wherein the exciting coil (62) and the detection coil (63) are disposed at the circumferential portion (62 and 63 are wound around 61b in the circumferential portion), in addition to the magnetic center portion (61b is within the center of 61).
	Regarding claim 5 (Original), Nakamura as modified further discloses the eddy current detection device according to claim 3, wherein the circumferential portion constitutes a circumferential wall portion that is provided on a circumference of the bottom surface portion in such a manner as to surround the magnetic center portion (61c).
	Regarding claim 6 (Original), Nakamura as modified further discloses the eddy current detection device according to claim 3, wherein the bottom surface portion has a pillar-like shape (fig 19b, 61 has a pillar-like shape 61b), and wherein the circumferential portion is disposed at both ends of the pillar-like shape (fig 19b, showing the circumferential portion surrounding 61b).
	Regarding claim 10 (Original), Nakamura as modified further discloses the eddy current detection device according to claim 1, wherein the plurality of eddy current sensors are disposed, to form a straight line, on the straight line (300a-c form a straight line).
	Regarding claim 11 (Original), Nakamura as modified further discloses in figure 15, a polishing apparatus, comprising; a polishing table (100) to which a polishing pad (101) for polishing a polishing target can be affixed (W); a drive section configured to rotationally drive the polishing table (par [0121], motor drives rotation of 100); a holding section (2) configured to press the polishing target (W) against the polishing pad (101) by holding the polishing target (2 holds W against 101 and rotates W to polish W); the eddy current detection device according to claim 1 (50 as modified by Lahiri) that is disposed in an interior of the polishing table (50 is disposed at an interior of 100), wherein the eddy current formed in the polishing target (W) by the exciting coil (62) in association with rotation of the polishing table is detected by the detection coil (par [0141], 63 detects the film thickness of W); and an end point detecting section (par [0176], 246) configured to detect a polishing end point indicating an end of polishing of the polishing target from the detected eddy current (par [0176]).
	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US PGPUB No. 2017/0057051) in view of Lahiri et al (US Patent No. 8,106,651), as applied to claim 1 above, and in further view of Takahashi et al (US Patent No. 9,632,061), hereinafter referred to as Nakamura, Lahiri, and Takahashi, respectively.
	Regarding claim 2 (Original), Nakamura as modified discloses the eddy current detection device according to claim 1, wherein the exciting coil (62) can detect the eddy current formed in the conductive film (par [0160], 62).
	Nakamura as modified does not explicitly disclose the exiting coil and the detection coil constitute the same coil.
	Takahashi teaches an eddy current sensor (50) comprising: 
		a core section (61A); 
		an exciting coil (62A) disposed in the core section (62A is on 61A) and configured to form an eddy current in the conductive film (col 22, lines 1-16); and 
		a detection coil (63A) disposed in the core section (63A is on 61A) and configured to detect the eddy current formed in the conductive film (col 22, lines 1-16);
	wherein the exciting coil (62A) and the detection coil (63A) constitute a same coil (col 15, lines 22-34).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Nakamura with the teachings of Takahashi to incorporate the exciting coil and the detection coil constituting the same coil because this configuration is instrumental in shortening inspection timing (col 3, lines 31-38, summarized).
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US PGPUB No. 2017/0057051) in view of Lahiri et al (US Patent No. 8,106,651), as applied to claim 3 above, and in further view of Sheppard et al (US Patent No. 5,399,968), hereinafter referred to as Nakamura, Lahiri, and Sheppard, respectively.
	Regarding claim 7 (Original), Nakamura as modified discloses the elements of the claimed invention as stated above in claim 3, but does not explicitly disclose wherein a plurality of circumferential portions are provided on the circumference of the bottom surface portion.
	Sheppard teaches an eddy current sensor (fig 2, 44) comprising: a core section (fig 2, 48) comprises: a bottom surface portion (fig 2, 62); a center portion (fig 2, 48) provided at a center of the bottom surface portion (fig 2, 48 is at the center of 62); and a circumferential portion (fig 2, 52) provided on a circumference of the bottom surface portion (fig 2, 54 is on the circumference portion of 62), wherein a plurality of circumferential portions are provided on the circumference of the bottom surface portion (col 10, lines 61-64, 52 forms 54 into partitions 54).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Nakamura with the teachings of Sheppard to incorporate the plurality of circumferential portions because this enables the sensor to measure at a faster rate (col 3, lines 24-33, summarized).
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US PGPUB No. 2017/0057051) in view of Lahiri et al (US Patent No. 8,106,651), as applied to claim 1 above, and in further view of Iravani et al (US Patent No. 11,004,708), hereinafter referred to as Nakamura, Lahiri, and Iravani, respectively.
	Regarding claim 8 (Original), Nakamura as modified discloses the eddy current detection device according to claim 1, wherein in at least one eddy current sensor of the plurality of eddy current sensors (50), the core section (61) comprises: a bottom surface portion (fig 19, 61).
	Nakamura as modified does not explicitly disclose a plurality of pillar portions extending from the bottom surface portion in a normal direction towards the polishing target, and wherein the plurality of pillar portions comprise: a plurality of first pillar portions that can generate a first magnetic polarity; and a plurality of second pillar portions that can generate a second magnetic polarity that is opposite to the first magnetic polarity.
	Iravani teaches an eddy current sensor (fig 5A, 104) comprising: a core section (fig 5A, 120) comprises: a bottom surface portion (fig 5B, 120 has a bottom surface); a center portion provided at a center of the bottom surface portion (fig 5A, 120 has a center portion); and a circumferential portion provided on a circumference of the bottom surface portion  (fig 5A, 120 has a circumferential portion), and a plurality of pillar portions extending from the bottom surface portion in a normal direction towards the polishing target (fig 5A, 124 is a plurality of pillar portions), and wherein the plurality of pillar portions (124) comprise: a plurality of first pillar portions that can generate a first magnetic polarity (fig 5A, 124a having a south-pole polarity); and a plurality of second pillar portions that can generate a second magnetic polarity that is opposite to the first magnetic polarity (fig 5A, 124a having a north-pole polarity).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Nakamura with the teachings of Iravani to incorporate the plurality of pillar portions to have a first set having a polarity and a second set having a plurality because this enables the sensor to be configured to monitor conductive features of high impendence (col 2, lines 54-57, summarized).
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US PGPUB No. 2017/0057051) in view of Lahiri et al (US Patent No. 8,106,651), as applied to claim 1 above, and in further view of Tada et al (US Patent No. 7,046,001), hereinafter referred to as Nakamura, Lahiri, and Tada, respectively.
	Regarding claim 9 (Original), Nakamura as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose the plurality of eddy current sensors are disposed, to form a polygon, at vertices of the polygon and/or along sides of the polygon and/or in an interior of the polygon.
	Tada teaches in figure 19 a plurality of  plurality of eddy current sensors (30a-f) are disposed, to form a polygon, at vertices of the polygon (30a-f form the vertices of a polygon shape).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Nakamura with the teachings of Tada to incorporate the plurality of eddy current sensors to form a polygon because this configuration helps to obtain a high frequency measurement result with high precision in a short time interval (col 8, lines 7-14, summarized).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723